Case 1:19-cv-00742-JTN-ESC ECF No. 1 filed 09/10/19 PagelD.1 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
MATTHEW IACOPELLI, and Civil Action No.:
LYNN IACOPELLI,
individuals, HON.
Plaintiffs,
vs.
WEST MICHIGAN COMMERCIAL

PROPERTY ADVISORS, INC.,

d/b/a NAI WISINSKI,

a Michigan corporation, and

CASCADE PLACE CONDOMINIUM ASSOCIATION ,
a Michigan non-profit corporation, and
GREENRIDGE REALTY, INC

a Michigan corporation

Defendants.

 

Robert M. Howard (P80740)
Bradley K. Glazier (P35523)
BOS & GLAZIER, P.L.C.
Attorneys for Plaintiff

990 Monroe Avenue, N.W.
Grand Rapids, MI 49503
(616) 458-6814.

 

COMPLAINT
Plaintiffs, Matthew lacopelli and Lynn lacopelli (the “lacopellis”), by their counsel,
Bos & Glazier, P.L.C., states as follows as its Complaint against defendants West Michigan
Commercial Property Advisors, Inc., d/b/a NAI Wisinski (“Wisinski”), Cascade Place

Condominium Association (“CPCA”), and Greenridge Realty, Inc. (“Greenridge”):

00145281.WPD
Case 1:19-cv-00742-JTN-ESC ECF No. 1 filed 09/10/19 PagelD.2 Page 2 of 10

JURISDICTIONAL ALLEGATIONS

1. This action is brought to enforce the Fair Housing Act, Title VIII of the Civil
Rights Act of 1968, (“Fair Housing Act”), 42 U.S.C. §§ 3601 ef seq.

2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and
42 U.S.C. § 3613(a).

3. Venue is proper under 28 U.S.C. § 1391(b). The claims asserted herein
arose in the Western District of Michigan and concern or otherwise relate to real property
located in the Western District of Michigan.

4. Defendant Wisinski is a Michigan corporation located at 100 Grandville Ave
SW, Grand Rapids, Michigan.

5. Defendant CPCA is a Michigan nonprofit corporation located at 100
Grandville Ave SW, Grand Rapids, Michigan.

6. Defendant Greenridge is a Michigan corporation located at 3115 Orchard

Vista Place Drive SE, Grand Rapids, Michigan.

7. The events giving rise to this cause of action occurred in the Western District
of Michigan.
GENERAL ALLEGATIONS
7. Plaintiffs Matt and Lynn lacopelli, are a young family with four children, ages

nine, five, two, and one. A fifth child is due to be born soon.
8. The lacopelli’s sold their house in early 2019. They attempted to purchase
a home, but the sale fell through. In April of 2019 the lacopellis began looking for a rental

unit until they could purchase a new home.

00145281.WPD 2
Case 1:19-cv-00742-JTN-ESC ECF No. 1 filed 09/10/19 PagelD.3 Page 3 of 10

9. The lacopellis found a home on Grand Court, in Grand Rapids Township
listed on Trulia.com. Greenridge was the realty company who published the listing.

10. The lacopellis contacted the listing agent about the Grand Court property.
They were informed that the property was not available until June of 2019.

11. Greenridge’s agent offered to show the lacopellis a property that was
currently available at 2663 Weatherby Hills, Dr SE, Grand Rapids, Michigan.

12. Defendant Wisinski operates, and/or manages a property located at 2663
Weatherby Hills, Dr SE, Grand Rapids, Michigan. Wisinski has responsibilities related to
the creation, maintenance, and enforcement of the discriminatory policy and practices at
issue.

13. Defendant Greenridge markets and advertises properties for sale and rent
in West Michigan. Greenridge advertized the property at 2663 Weatherby Hills, Dr SE,
Grand Rapids, Michigan, for rent in April of 2019.

14. | Defendant CPCA established and enforced the bylaws and restrictions for
the property located at 2663 Weatherby Hills, Dr SE, Grand Rapids, Michigan.

15. The property at 2663 Weatherby Hills is a three bedroom, two bathroom
townhouse with a finished daylight basement. It has almost 2,000 square feet of finished
living area. It is located with Cascade Place Condominiums, and subject to the rules and
bylaws of the Cascade Place Condominium Association.

16. OnApril 13, 2019, the lacopellis viewed the property at 2663 Weatherby Hills
with Greenridge’s agent. The lacopellis liked the property and decided to move forward
with the rental application the same day.

17. The lacopellis submitted background and credit checks to Greenridge.

00145281.WPD 3
Case 1:19-cv-00742-JTN-ESC ECF No. 1 filed 09/10/19 PagelD.4 Page 4 of 10

Greenridge’s agent indicated that the background and credit checks were acceptable.

18. On April 13, 2019, Lynn lacopelli asked Greenridge’s agent if it would be
acceptable for her husband to use a table saw in the garage during the day at the
Weatherby Hills property. (Exhibit 1).

19. | Greenridge’s agent did not think this would be an issue but said she would
check the bylaws. (Id.).

20. OnApril 14,2019, Greenridge’s agent told Lynn lacopelli that there was a five
person occupancy restriction on the Weatherby Hills property. (Id.).

21. Greenridge’s agent provided the lacopellis with a copy of the bylaws and
leasing restrictions for the Weatherby Hills property. (Exhibit 2).

22. The leasing restrictions stated: “The occupancy limit for the condominium
units is five persons and the number of vehicles allowed is a maximum of two. Tenant
vehicles must be registered.” (Id., p.4).

23. Lynn lacopellisaid she was also interested in a property at 3073 Ledgestone
Pla. (Id.)

24. | TheLedgestone property did not allow the use of mechanical equipment and
would not fit the lacopellis’ needs.

25. OnApril 19, 2019, Lynn lacopelli sent an email to Greenridge’s agent. The
email stated:

Good Morning! | am writing to you in regard to the property at 2663

Weatherby. Please know | do not wish this email to sound rude or

threatening, we simply like the property and would like the opportunity to rent

it for a year. When we last communicated you had sent me the condo bylaws

stating the family size limit for this property was less than our family size of

6. It is my understanding that the Fair Housing Act prohibits discrimination

(for a lack of a better word) based on family status (in this case family size).

00145281.WPD 4
Case 1:19-cv-00742-JTN-ESC ECF No. 1 filed 09/10/19 PagelD.5 Page 5 of 10

From my research, condominium association bylaws cannot trump the FHA.

With this understanding, we are very interested in moving forward with the

application process for this property. Please let me know if you concur and

| will forward our criminal and eviction background checks. Thank you so

much for your consideration.

(Exhibit 3).

26. Greenridge’s agent forwarded Lynn lacopelli’s email to the property manager
of the Weatherby Hills property, Dan Wiarda at NAI Wisinski. (Id.)

27. Theproperty manager’s response was “The size of a family is not a protected
class. It’s not possible to discriminate against the size of a family. That makes no sense.”
(Id.).

28. Greenridge forwarded the property manager's response to Lynn lacopelli.
(Id.).

29. The lacopelli’s continued their search for housing. They eventually found a
property at 5630 Falling Leaf Drive SE, Kentwood, Michigan.

30. This property is in a school district less preferred by the lacopelli’s (Kentwood
Public Schools vs. Forrest Hills) and the lacopellis are responsible for any maintenance
fees on the property. The location of the property is less convenient and less proximate to
their family support, social activities, and routine tasks and commerce.

31. On April 23, 2019, Matt and Lynn lacopelli filed a complaint with the Fair
Housing Center of West Michigan (“FHCWM") regarding the actions of the defendants.

32. | FHCWM investigated the lacopellis claims.

33. Cascade Place Condominiums is located within Cascade Charter Township,
MI. Cascade Charter Township enforces the 2018 International Property Maintenance

Code (IPMC), which includes adoption of the IPMC’s Occupancy Limitations.

00145281.WPD 5
Case 1:19-cv-00742-JTN-ESC ECF No. 1 filed 09/10/19 PagelD.6 Page 6 of 10

34. Based on IPMC’s Occupancy Limitations, the three bedroom floor plan at
Cascade Place Condominiums can accommodate up to nine occupants.

35. CPCA’s occupancy limit of five residents is overly restrictive.

36. CPCA’s occupancy limit has a disparate impact on families with children.

37. The FHCWMdetermined that the lacopellis rights under the Fair Housing Act
were violated when the defendants denied them housing on the basis of their familial
status.

COUNT I
FEDERAL FAIR HOUSING ACT

38. Plaintiffs incorporate by reference paragraphs 1 through 37 as fully set forth
herein.

39. The Fair Housing Act (“FHA”) prohibits discrimination in the sale or rental of
housing. 42 U.S.C § 3604.

40. Pursuant to the FHA, it is unlawful to deny a dwelling to or discriminate
against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or
in the provision of services or facilities in connection therewith, because of race, color,
religion, sex, familial status, or national origin. 42 U.S.C § 3604(a) and (b).

41. Families with children are a protected class under the federal Fair Housing
Act. 42 U.S.C § 3602(k).

42. Defendant CPCA’s restriction on renting a unit to more than five occupants
has a disparate impact on families. See United States v. Badgett, 976 F.2d 1176 (8th Cir.
1992).

43. Defendant CPCA’s restriction was more restrictive than local, State, or

00145281.WPD 6
Case 1:19-cv-00742-JTN-ESC ECF No. 1 filed 09/10/19 PagelD.7 Page 7 of 10

Federal restrictions regarding the maximum number of occupants permitted to occupy a
dwelling.

44. Defendant Greenridge denied the rental of the Weatherby Hills property to
the lacopellis on the basis of familial status.

45. Defendant NAI Wisinski denied the rental of the Weatherby Hills property to
the lacopellis on the basis of familial status.

46. Defendant NAI Wisinski wrongfully stated that it was not possible to
discriminate against a family based on its size.

47. Defendant NAI Wisinski, as a licensed realtor and property manager, should
have known that familial status, including family size, is a protected status under the FHA.

48. Defendants are liable for the discriminatory conduct of their agent and
property manager. In addition, defendants knew or should have known of the
discriminatory conduct of its agents, yet failed to take reasonable preventive or corrective
measures.

49. Defendants injured plaintiffs Matt lacopelli and Lynn lacopelli in violation of
the FHA by committing the following discriminatory practices:

a. Adenial of housing or making housing unavailable because of familial status,
in violation of Section 804(a) of the Fair Housing Act, 42 U.S.C. § 3604(a);

b. Discrimination in the terms, conditions, or privileges of the rental of dwellings,
or in the provision of services or facilities in connection therewith, because
of familial status, in violation of Section 804(b) of the Fair Housing Act, 42
U.S.C. § 3604(b); and

Cc. Interference with persons in the exercise or enjoyment of, or on account of
their having exercised or enjoyed, their rights under Section 804 of the Fair
Housing Act, in violation of Section 818 of the Fair Housing Act, 42 U.S.C.
§ 3617.

d. Making, printing, or publishing, or causing to be made, printed, or published,

00145281.WPD 7
Case 1:19-cv-00742-JTN-ESC ECF No. 1 filed 09/10/19 PagelD.8 Page 8 of 10

a statement with respect to the sale or rental of a dwelling that indicates a
preference, limitation, or discrimination based on familial status, in violation
of 42 U.S.C. § 3604(c).

WHEREFORE, plaintiffs respectfully requests this court to enter a judgment in their
favor and against defendants as follows:

a. The Court should issue an order granting plaintiffs’ request for declaratory
relief, finding that the defendants’ actions violate the FHA.

b. The Court should enter a judgment for compensatory damages to plaintiffs
in an amount to be proved at trial before a jury that would fully compensate
plaintiffs for the injuries alleged herein resulting from defendants’ unlawful
discrimination.

Cc. The Court should enter a judgment for punitive damages to plaintiffs, in an
amount to be proved at trial before a jury, that would punish defendants for
the willful, wanton, and reckless conduct alleged herein and that would
effectively deter defendants from engaging in similar conduct in the future.

d. The Court should award plaintiffs their reasonable attorneys’ fees and costs.
e. The Court should grant such other relief as it deems just and equitable.
COUNT Il

VIOLATION OF ELLIOTT-LARSEN CIVIL RIGHTS ACT
(Familial Status - Real Estate Transaction)

50. Plaintiffs incorporate by reference paragraphs 1 through 49 as though the
same were fully set forth herein.

51. Plaintiffs, as a family with children, are within the class of protected persons
under the Elliott-Larsen Civil Rights Act, MCL 37.2101, et seq.

52. Atallmaterial times, plaintiffs were prospective tenants, and defendants were
a prospective landlord and real estate broker or salesman as defined under the Michigan
Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq.

53. During their attempts to rent the property at issue, defendants denied

00145281.WPD 8
Case 1:19-cv-00742-JTN-ESC ECF No. 1 filed 09/10/19 PagelD.9 Page 9 of 10

plaintiffs housing benefits based on familial status.

54. During plaintiffs’ attempts to rent the property at issue, defendants
discriminated against the lacopellis in the terms, conditions, or privileges of a real estate
transaction.

55. The actions of the defendants had the purpose or effect of substantially
interfering with plaintiff's housing opportunities.

56. Defendants are liable for the discriminatory conduct of their agents and
property manager, as described above. In addition, defendants knew or should have
known of the discriminatory conduct of its agents, yet failed to take reasonable preventive
or corrective measures.

57. Defendants had duties under the ELCRA, including the duty not to
discriminate against the lacopellis on the basis of their familial status.

58. Defendants violated those duties in the ways described above and
discriminated against plaintiffs based on her familial, causing them loss and damage.

59. ‘Plaintiffs have suffered and continue to suffer damages, including but not

limited to:
a. Lost housing opportunity;
b. Out-of-Pocket Losses;
Cc. Humiliation, embarrassment, fright, shock, and other mental anguish
and emotional distress; and
d. The costs of litigation, including reasonable attorney's fees and

witness fees in accordance with MCL 37.2802.
WHEREFORE, plaintiffs respectfully requests this court to enter a judgment in their

favor and against defendants for their violations of the ELCRA as follows:

00145281.WPD 9
Case 1:19-cv-00742-JTN-ESC ECF No. 1 filed 09/10/19 PagelD.10 Page 10 of 10

Date: September Gg. 2019

00145281.WPD

Legal Relief

(1) | Compensatory damages in whatever amount they are found to
be entitled:

(2) Emotional distress damage, including damages for humiliation,
embarrassment, outrage and mental anguish; and

(3) An award of interest, costs, and reasonable attorney fees and
expert witness fees.

Equitable Relief

(1) An injunction prohibiting any further acts of wrongdoing,
discrimination or retaliation; and

(2) | Whatever other equitable relief appears appropriate at the time
of final judgment.

 

 

Bradley K. Glazier (P35523)

BUSINESS ADDRESS:
990 Monroe Avenue, N.W.
Grand Rapids, Michigan 49503
(616) 458-6814

10
